                 Case 20-10361-KBO             Doc 61       Filed 02/24/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

HYGEA HOLDINGS CORP., et al., 1                          Case No. 20-10361 (KBO)

                 Debtors.                                Jointly Administered

                                                         Related to Docket No. 59

         MOTION FOR ENTRY OF AN ORDER SHORTENING NOTICE AND
                 Debtors.
    SCHEDULING AN EXPEDITED HEARING ON NEVADA 5, INC.’S EMERGENCY
      PRECAUTIONARY MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Nevada 5, Inc. (“Nevada 5”) pursuant to Fed. R. Bankr. P. 2002 and 9006(c), section

105(a) of the Bankruptcy Code and Rules 2002-1(b) and 9006-1(e) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) requests entry of an order shortening notice with respect to and

scheduling a hearing on Nevada 5, Inc.’s Emergency Precautionary Motion for Relief from the

Automatic Stay (the “Motion”) filed contemporaneously herewith, and states:




1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.
              Case 20-10361-KBO          Doc 61     Filed 02/24/20     Page 2 of 3




                                JURISDICTION AND VENUE

        1.     The Court has jurisdiction to consider this Motion to Shorten pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and

(B). Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.     The legal predicates for the relief requested herein are 11 U.S.C. § 105(a),

Bankruptcy Rules 2002 and 9006 and Local Rules 2002-1(b) and 9006-1(e).

                                    RELIEF REQUESTED

        3.     By way of this Motion, Nevada 5 respectfully requests that the Court enter an

order shortening notice so that the Motion may be heard on an emergency basis on or before

February 28, 2020.

                                     BASIS FOR RELIEF

        4.     In accordance with Local Rule 9006-1(c) and Bankruptcy Rule 2002, parties

generally are required to provide a total of 18 days’ notice of motions (plus three days if service

is by mail) to parties in interest specified in Local Rule 2002-1(b). However, Local Rule 9006-

1(e) provides that the Court may shorten this notice period “on written motion (served on all

interested parties) specifying the exigencies justifying shortened notice.” Local Rule 9006-1(e).

        5.     As more fully explained in the Motion, the Motion requests relief from the

automatic stay in order for Nevada 5 to file a Second Amended Complaint against, inter alia,

debtor Hygea Health Holdings, Inc., so that it may continue to prosecute claims against the non-

debtor defendants and pursue discovery. The Second Amended Complaint is due by March 2,

2020. If the Motion is not heard prior to that date, the relief requested by the Motion would be

moot.

        6.     As this matter has been the subject of ongoing litigation, there will be no

prejudice to the debtors in scheduling the Motion to be heard on an expedited basis.


                                               2
              Case 20-10361-KBO          Doc 61    Filed 02/24/20     Page 3 of 3




       WHEREFORE, Nevada 5 respectfully requests that the Court enter an order approving

the shortened notice period requested herein and the form, manner, and sufficiency of notice of

the Motion, and granting such other and further relief as may be just and proper.



Dated: February 24, 2020                   GELLERT SCALI BUSENKELL & BROWN, LLC
Wilmington, Delaware
                                            /s/ Michael Busenkell
                                           Michael Busenkell (DE 3933)
                                           Ronald S. Gellert (DE 4259)
                                           Holly M. Smith (DE 6497)
                                           1201 North Orange Street, Suite 300
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 425-5800
                                           Facsimile: (302) 425-5814
                                           Email: mbusenkell@gsbblaw.com
                                                   rgellert@gsbblaw.com
                                                   hmegansmith@gsbblaw.com

                                           -and-

                                           CARLTON FIELDS
                                           Donald R. Kik (pro hac vice)
                                           Alan Rosenthal
                                           Natalie Carlos
                                           100 S.E. Second Street, Suite 4200
                                           Miami, FL 33131
                                           Telephone: (305) 530-0500
                                           Facsimile: (305) 530-0055
                                           Email: dkirk@carltonfields.com
                                                  arosenthal@carltonfields.com
                                                  ncarlos@carltonfields.com

                                           Attorneys for Nevada 5, Inc.




                                               3
